DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed October 26, 2021 has been entered. No new matter has been added.
The previous objection to the Drawings has been withdrawn in light of the Remarks.

Allowable Subject Matter
Claims 1, 4, 6 – 10, 12 – 13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination  a general-purpose engine comprising an engine main body having an exhaust-system component connected to a cylinder; and a cooling mechanism which cools the main engine body, wherein the cooling mechanism includes: a cooling fan which generates a cooling air flow by rotating: a blowing part which blows the cooling air flow generated by rotation of the cooling fan; and an air guide which guides the cooling air flow blown from the blowing part, wherein the exhaust-system component is disposed on one side of the general-purpose engine, and wherein the blowing part is disposed on another side of the general-purpose engine, wherein the air guide main body extends from a side of the air blowing part towards a side of the exhaust-system component, to slope from a front surface side of the general-purpose engine on which the cooling fan is provided to inwards of the general-purpose engine and towards a side of the exhaust-system component. The closest prior reference, Itzrodt (US 4,332,220), teaches a similar engine with an air guid as claimed, but differs in the sloped front as claimed which directs the air in a different way by from a different location that Itzrodt teaches. No other reference cures this deficiency or provides a motivation to rearrange the shape and location of the claimed air guide structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747